Citation Nr: 1726687	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-42 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Barrett's esophagus, also claimed as gastreoesophageal reflux disease (GERD) and gastritis. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder strain.

3. Entitlement to service connection for Barrett's esophagus, also claimed as GERD.

4.  Entitlement to service connection for a bilateral shoulder strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1986.  

This case came to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the petition to reopen the claims for entitlement to service connection for Barrett's esophagus and a bilateral shoulder strain.  

The Board previously denied the Veteran's claim for a bilateral shoulder strain in March 1993.  The RO denied the claim for a shoulder strain in September 2009.  The RO also previously denied his claim for GERD in April 2007.  In September 2010, the Veteran withdrew his appeal regarding service connection for GERD.  He then filed a new claim for entitlement to service connection for gastritis in January 2011, which the RO denied in a September 2011 rating decision.    

In August 2012, the Veteran filed a claim to reopen the issues of entitlement to service connection for a bilateral shoulder strain and Barrett's esophagus, which was denied in a December 2012 rating decision.  The Veteran filed a notice of disagreement with regard to these claims in February 2013.  The RO issued the statement of the case (SOC) in January 2016, after which the Veteran timely effectuated his appeal to the Board.

The Veteran testified during a RO hearing before a hearing officer in July 2015.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for Barrett's esophagus and a bilateral shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2007 rating decision denied entitlement to service connection for Barrett's esophagus, also claimed as GERD and gastritis.  A September 2009 rating decision denied the claim for service connection for a bilateral shoulder strain.  These decisions are final.

2. The evidence received since the April 2007 rating decision regarding the Veteran's claim for service connection for Barrett's esophagus is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3. The evidence received since the September 2009 rating decision regarding the Veteran's claim for service connection for a bilateral shoulder strain is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.



CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for Barrett's esophagus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder strain. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

After notice of an AOJ decision, a claimant has one year to submit a notice of disagreement. 38 U.S.C.A. § 7105(c). If a timely notice of disagreement is received, a SOC is issued; and an appellant has the longer of 60 days after issuance of the SOC or the remainder of the one year period after notice of the decision on appeal, to submit a timely notice of disagreement. 38 U.S.C.A. § 7105 (d)(3) (West 2014). If a timely substantive appeal is not submitted, the RO may close the appeal without further notice. 38 C.F.R. § 19.32 (2016). An RO decision becomes final if an appeal is not perfected by submission of a timely substantive appeal. 38 C.F.R. § 20.1103 (2016).

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108. New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156 (b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156 (a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

A.  Barrett's Esophagus

Regarding the claim for entitlement to service connection for Barrett's esophagus, pertinent evidence received since April 2007, the date of the most recent final rating, includes an August 2010 VA examination report, a May 2012 VA examination report, a July 2012 private medical opinion, a November 2012 VA examination report, and a July 2015 VA examination report. 

The November 2012 and July 2015 VA examination reports both noted that the Veteran had been diagnosed with Barrett's esophagus in 2009.  Prior to that time, the Veteran had solely been claiming service connection for GERD and gastritis. As a whole, this evidence is new, as it was not before the Board at the time of the prior final denial, and it is material, as it is not redundant of evidence already in the record in April 2007 and indicates a diagnosis of Barrett's esophagus. Shade, supra.  

Additionally, the July 2012 private opinion submitted by Dr. G. B. indicated that the Veteran's esophageal condition is at least as likely as not secondary to or aggravated by his multiple acute upper gastrointestinal issues that occurred during service.  Furthermore, Dr. G. B. opined that the multiple stressors encountered during the Veteran's military service may have led to and exacerbated his Barrett's esophagus. As a whole, this evidence is new, as it was not before the Board at the time of prior final April 2007 denial, and it is material, as it is not redundant of evidence already in the record in April 2007 and is suggestive of a link between the Barrett's esophagus diagnosis and the Veteran's active duty service. Shade, supra.  

As this evidence addresses a basis for the prior denial of the Veteran's claim for entitlement to service connection for Barrett's esophagus, the Board finds that the new evidence relates to the unestablished facts necessary to substantiate the claim for service connection Barrett's esophagus, and therefore, raises a reasonable possibility of substantiating such claim. Shade, supra. Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for Barrett's esophagus is reopened.

B.  Bilateral Shoulder Strain 

Regarding the claim for service connection for Barrett's esophagus, pertinent evidence received since September 2009, the date of the most recent final rating decision for a bilateral shoulder strain, includes a November 2009 private medical opinion, a December 2011 private medical opinion, a May 2012 VA examination report, a July 2012 private medical opinion, as well as a June 2015 private medical opinion. 

The Veteran has been diagnosed with bilateral shoulder degenerative joint disease.  See May 2012 VA Examination Report.  With respect to a nexus, the Veteran has submitted several private medical opinions that indicate a causal relationship between his active duty service and his shoulder disability.  In November 2009, a treatment provider opined that the bilateral shoulder strain was more likely than not related to his military service, based upon his service treatment records and reported injuries.  In December 2011, Dr. K. S. opined that the shoulder disability was more likely than not the result of the Veteran's military service, based upon service treatment records indicating multiple visits for treatment of shoulder pain during service.  Most recently, in June 2015, the Veteran submitted an opinion from Dr. K. S., who stated that the bilateral shoulder disability was more likely than not caused by or a result of in-service shoulder injuries.  This opinion was based upon service treatment records indicating shoulder injuries in 1967 and 1979, as well as notations of prescribed treatment for shoulder pain during service.  As a whole, this evidence is new, as it was not before the Board at the time of prior final September 2009 denial, and it is material, as it is not redundant of evidence already in the record in September 2009 and is suggestive of a link between the Veteran's diagnosed bilateral shoulder disability and his active duty service. Shade, supra.  

As this evidence addresses a basis for the prior denial of the Veteran's claim for entitlement to service connection for a bilateral shoulder strain, the Board finds that the new evidence relates to the unestablished facts necessary to substantiate the claim for service connection for a shoulder strain, and therefore, raises a reasonable possibility of substantiating such claim. Shade, supra. Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a bilateral shoulder strain is reopened.


ORDER

1. New and material evidence has been presented, the claim of service connection for Barrett's esophagus, also claimed as GERD and gastritis, is reopened.

2. New and material evidence has been presented, the claim of service connection for a bilateral shoulder strain is reopened.



REMAND

The finding of new and material evidence entitles the Veteran to a new VA examination for his Barrett's esophagus. See Shade, 24 Vet. App. at 120. The record shows that the Veteran has had several potential gastrointestinal diagnoses including GERD, gastritis, and Barrett's esophagus; an opinion is needed as to whether these diagnoses are correct and whether they are related to an in-service stressor (or service-connected disability), or had symptoms that began in service.  Additionally, at the July 2015 RO hearing, the Veteran indicated that he had been treated for a gastrointestinal condition at Walter Reed Army Medical Center, but that those records had not been associated with his claims file.  Thus, an attempt must be made to obtain these records.  

Furthermore, the Veteran is also entitled to a new VA examination for his bilateral shoulder strain.  Shade, supra.  The record contains several private medical opinions that indicate a potential nexus between his shoulder disability and period of active duty service.  In light of the newly submitted evidence, coupled with the fact that VA has not assessed the bilateral shoulder disability in five years, the Board finds that a remand is appropriate to afford the Veteran an updated and complete examination for his bilateral shoulder strain.   

Treatment records for the period since January 11, 2016 have not been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since January 11, 2016 should also be obtained.  Additionally, the RO shall obtain all available treatment records from Walter Reed Army Medical Center.

If any requested records cannot be obtained, the Veteran should be informed; and told of the efforts made and the further actions that will be taken with regard to the claim.  The Veteran may submit medical records directly to VA.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature of any gastrointestinal disorder, to include Barrett's esophagus.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to any of the Veteran's diagnoses.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) related to the Veteran's gastrointestinal system was caused by, related to, or aggravated by, the Veteran's active military service.  The examiner should specifically consider and provide a full discussion of the Veteran's lay statements regarding any symptoms he has experienced since service, as well as the July 2012 private medical opinion.  

In providing any opinion, the examination must consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion must reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and must not be based solely upon a lack of contemporaneous medical evidence.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature of his bilateral shoulder degenerative joint disease.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to any of the Veteran's diagnoses.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's bilateral shoulder degenerative joint disease was caused by, related to, or aggravated by, the his active military service.  

In providing any opinion, the examination must consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion must reflect consideration of the private medical opinions, as well as the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and must not be based solely upon a lack of contemporaneous medical evidence.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


